Exhibit 10.4

CONSULTATION CONTRACT

International Stem Cell Corporation, a Delaware corporation (“the Company”), and
Kenneth C. Aldrich (hereafter referred to as “Consultant”), in consideration of
the mutual promises made herein, agree as follows.

ARTICLE I—EFFECTIVE DATE OF AGREEMENT

Section 1.01. Consultant and Company (collectively the “Parties”) agree that
this Consultation Contract (hereafter the “Agreement”) shall be effective as of
the date that Consultant no longer is serving as a member of the Board of
Directors of Company.

Section 1.02. As described in Section 1.01, the date the Agreement becomes
effective will hereafter be referred to as the “Effective Date.” The Effective
Date of the Agreement shall commence on the date Consultant ceases to be a
director of the Company.

ARTICLE II—TERM OF CONSULTATION

Section 2.01. As of the Effective Date, Company agrees to engage Consultant and
Consultant accepts such engagement with Company as a consultant for a period of
six (6) months from the Effective Date, subject to extension or termination as
provided herein.

Section 2.02. As used herein, the phrase “Term,” refers to the entire period of
Consultation by Consultant to Company hereunder, whether for the periods
provided above, or whether terminated earlier as hereinafter provided or
extended by mutual Agreement between Company and Consultant.

ARTICLE III—DUTIES AND OBLIGATIONS OF CONSULTANT

Section 3.01. Consultant shall serve as a consultant to the Company and its
Board of Directors with respect to the general business and financial affairs of
the Company. In such capacity, Consultant shall do and perform services, acts or
things necessary, advisable and consistent with the business of Company, subject
at all times to the policies set by the CEO, Company’s Board of Directors, and
to the consent of the Board when required by the terms of this Agreement, and to
the limitations on Consultant’s obligations set forth herein. In the context of
his duties and responsibilities.

Section 3.02. Consultant shall use his best efforts during the term of this
Agreement to provide all information he can to permit the Company’s executives
to assume the duties Consultant has previously managed in his role as Executive
Director, and will deliver to the Company any original documents and information
regarding the activities which he conducted on behalf of ISCO that may be in his
possession, if any. These activities involve financing, IR, and ACT
negotiations. If needed, at least once a month, with a 5-6 days prior notice, a
meetings to discuss business issues will be held at the Carlsbad office.
Consultant must coordinate his activities with ISCO goals and targets. If the
Consultant is working on any project on behalf of ISCO, Consultant shall copy
ISCO CEO, or the manager assigned by the CEO to take part in his project, in all
project-related correspondence. Whenever feasible, Consultant shall be expected
to attend Board meetings whenever asked to do so by the CEO or a Board member.

 

                Initial each page



--------------------------------------------------------------------------------

Section 3.03. (a) During the term of this Agreement (unless modified as provided
in Section 5 hereof) Consultant shall be available to the Board and/or the CEO
of the Company for telephonic and in advice for a minimum of 52 hours per month
but Consultant shall not be required to maintain any specific hours or days of
availability and shall be free to travel, attend other business or personal
affairs so long as he remains generally available to the Company by phone or
Internet during such periods of time as he is in the US and within reach of such
methods of communication. All matters regarding Consultant’s duties and
responsibilities, compensation and access to Consultants services shall be
coordinated through the CEO of the Company or an executive designated by the CEO
or the Board of Directors.

.(b) Subsection (b) omitted deliberately

(c) At all times hereunder Consultant shall remain an independent contractor and
shall not be considered an employee of the Company. Therefore, the Company shall
not control the manner and means by which Consultant performs services and this
Agreement shall not be interpreted to prohibit Consultant from making personal
investments or conducting private business affairs, including consulting
contracts with third parties or the management or ownership of other companies
if those activities do not materially interfere with the services required under
the Agreements. By way of clarification, this Agreement shall not prevent
Consultant, from acting as a Board member, consultant or employee of (or
investor in) another company in the biotech industry unless his duties therein
would create a conflict of interest with his duties for the Company which could
not reasonably be eliminated by recusing himself from any activities which might
create such a conflict of interest. All such activities of Consultant shall be
in strict adherence to Non-Disclosure and Confidentiality provisions specified
in this Agreement and/or provisions of subsequent agreements as described in
Section 3.04. To avoid inadvertent conflicts, Consultant agrees to notify
Company of any Directorships, employment or Consultancies he may undertake
during the term of this Agreement that involve a company in the biotech field.
This Agreement shall not be construed to create any association, partnership,
joint venture, employment or agency relationship between Consultant and the
Company. Consultant shall have no authority (and shall not hold himself out as
having authority) to bind the Company and Consultant shall not make any
agreements or representations on the Company’s behalf without the Company’s
prior written consent.

(d) Consultant shall not be entitled to receive any benefits normally provided
to the Company’s employees including, but not limited to, vacation payments,
sick pay, paid holidays, retirement benefits, or health insurance or other
benefits. The Company will regularly report amounts paid to Consultant by filing
a Form 1099-MISC with the Internal Revenue Service to the extent required by
law. Because Consultant is an independent contractor, no part of Consultant’s
compensation will be subject to withholding by the Company for the payment of
any social security, federal, state or any other employee payroll taxes, and the
Company shall not obtain worker’s compensation insurance on Consultant’s behalf.
Consultant shall be solely responsible for filing, , all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to his work for and compensation received from the
Company under this Agreement. Consultant agrees to accept exclusive liability
for complying with all applicable federal, state and local laws governing his
performance of Services under this Agreement.

 

                Initial each page

 

2



--------------------------------------------------------------------------------

Section 3.04. (a) The parties acknowledge and agree that during the term of this
Agreement and in the course of the discharge of Consultant’s duties hereunder,
Consultant shall have access to and become acquainted with confidential
information concerning the operations of Company, confidential information that
is owned by Company and regularly used in the operation of Company’s business,
and that such confidential information may constitute Company’s trade secrets.

(b) Consultant specifically agrees that he shall not misuse, misappropriate, or
disclose any such confidential information, directly or indirectly, to any other
person or use such information in any way, either during the Term of this
Agreement at any other time thereafter, except as is required in the course of
performing Consultant’s services hereunder.

(c) Consultant further agrees that except for Consultant’s personal files,
records and materials, all files, records, documents, drawings, specifications,
equipment, and similar items relating to Company’s business, whether prepared by
Consultant or others, are and shall remain exclusively the property of Company
and that they shall be removed from the premises of Company only with the
express prior written consent of Company’s Board of Directors.

(d) Consultant agrees that during the Term of this Agreement and thereafter he
will take all steps reasonably necessary to hold the Company’s Proprietary
Information (as defined below) in trust and confidence, will not use Proprietary
Information in any manner or for any purpose not expressly set forth in this
Agreement, and will not disclose any Proprietary Information to any third party
without first obtaining the Company’s express written consent on a case by case
basis. By way of illustration but not limitation, “Proprietary Information”
includes (a) information relating to products, processes, know-how, trade
secrets, designs, drawings, clinical data, test data, formulas, methods,
samples, media and/or cell lines, developmental or experimental work,
improvements and discoveries; (b) information regarding plans for research,
development, new products, manufacturing, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of employees and other consultants of the Company. Notwithstanding
the other provisions of this Agreement, nothing received by Consultant will be
considered to be Proprietary Information if: (1) it has been published or is
otherwise readily available to the public other than by a breach of this
Agreement; (2) it has been rightfully received by Consultant from a third party
without confidential limitations; (3) it has been independently developed for
Consultant by personnel or agents having no access to the Proprietary
Information; or (4) it was known to Consultant prior to its first receipt from
the Company.

(e) Consultant understands that the Company has received and will in the future
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Consultant agrees to hold Third Party Information in confidence and
not to disclose it to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or to use it for any
purpose, except in connection with Consultant’s work for the Company or as
expressly authorized in writing by an officer of Company.

(f) Consultant agrees that all work product, inventions, discoveries and
know-how that Consultant conceives, reduces to practice, and/or discovers,
whether alone or in conjunction with

 

                Initial each page

 

3



--------------------------------------------------------------------------------

others, in the course of or as a result of his performance of the Services
and/or his work for the Company under this Agreement, and all intellectual
property rights therein (collectively, the “Company Work Product”) shall be the
sole and exclusive property of the Company. Consultant agrees to disclose any
and all Company Work Product to the Company, or to any person designated by the
Company, promptly and in writing upon request.

(h) Consultant irrevocably assigns to the Company all right, title and interest
worldwide in and to the Company Work Product and all applicable intellectual
property rights related to the Company Work Product. Consultant retains no
rights to use the Company Work Product and agrees not to challenge the validity
of the Company’s ownership in the Company Work Product. Consultant agrees to
cooperate and provide reasonable assistance to the Company to obtain and from
time to time enforce all intellectual property rights in the Company Work
Product.

(i) Because of Consultant’s access to the Proprietary Information, which has
significant value to the Company, the Company shall have the right to enforce
this Section 3 by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of Section 3 of this Agreement.

ARTICLE IV—OBLIGATIONS OF COMPANY

Section 4.01. Company shall provide Consultant with the compensation, incentives
and business expense reimbursement specified elsewhere in this Agreement.

ARTICLE V—COMPENSATION OF CONSULTANT

Section 5.01. (a) As compensation for the services to be performed hereunder,
Consultant shall receive a monthly fee payable in arrears at the rate of ten
thousand ($10,000) per month, prorated for any partial month of the Term. The
monthly consulting fees shall be payable without invoice on the last day of each
month hereunder, prorated for any partial month

(b) Consultant shall receive such discretionary incentive bonuses as it may be
determined by Company’s Board of Directors in its sole discretion.

ARTICLE VI—[This section intentionally omitted]

ARTICLE VII—BUSINESS EXPENSES

Section 7.01.(a) The Company agrees to reimburse Consultant for reasonable
expenses related to the performance of the services within thirty (30) days of
receiving an invoice for the same. Any expense in excess of $250 per months must
be approved in advance by the CEO of the Company in writing.

(b) Each expense shall be reimbursable only if Consultant furnishes to Company
adequate records and other documentary evidence required by applicable Company
policies.

 

                Initial each page

 

4



--------------------------------------------------------------------------------

ARTICLES VIII—TERMINATION OF CONSULTATION

Section 8.01. (a) Company reserves the right to terminate this agreement
immediately if the Board determines that Consultant has committed any act of
fraud or has materially breached any of his obligations under this Agreement or
the Non-Disclosure and Confidentiality Agreement, or if Consultant is convicted
of a felony (collectively “Termination for Cause”). Notwithstanding anything
else in this section, if Consultant is indicted of a felony, Company may, at
Company’s option, suspend Consultants duties pursuant to Article III of this
Agreement, and suspend the payment of any consulting fees to Consultant, pending
the outcome of such indictment.

 

  (b) Company may at its option terminate this Agreement for the reasons stated
in this Section by giving the notice of termination to Consultant, without
prejudice to any other remedy to which Company may be entitled either at law, in
equity, or under this Agreement.

 

  (c) The notice of termination required by this section shall specify the
ground for the termination and shall be supported by a statement of all relevant
facts.

Section 8.02. Consultant may terminate his obligations under this Agreement by
giving Company at least thirty (30) days written notice in advance.

Section 8.03. Upon termination of this Agreement for any reason, Consultant
shall promptly return any property of the Company to the Company. Any
termination of this Agreement shall not affect the duties of Consultant to
protect the confidential information of the Company.

ARTICLE IX—GENERAL PROVISIONS

Section 9.01. Any notices to be given hereunder by either party to the other
shall be in writing and may be transmitted by personal delivery or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at the addresses appearing on the
signature page of this Agreement, but each party may change that address by
written notice in accordance with this section. Notices delivered personally
shall be deemed communicated as of the date of actual receipt; mailed notices
shall be deemed communicated as of the date of mailing.

Section 9.02. (a) Any controversy between Company and Consultant involving the
consulting relationship and/or the construction or application of any of the
terms, provisions, or conditions of this Agreement shall, on the written request
of either party served on the other, be submitted to binding arbitration to be
conducted by the American Arbitration Association in San Diego, California.
Arbitration shall comply with and be governed by the provisions of the American
Arbitration Association.

(b) The cost of arbitration shall be borne by the losing party or in such
proportions as the arbitrators decide.

Section 9.03. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled. This provision shall be
construed as applicable to the entire Agreement.

 

                Initial each page

 

5



--------------------------------------------------------------------------------

Section 9.04. This Agreement supersedes any and all other Agreements, either
oral or in writing, between the parties hereto with respect to the retaining of
Consultant by Company (other than stock option or other incentive compensation
agreements reflecting previously granted awards and the Agreement to Provide
Consulting Services dated March __2012, which shall superseed this Agreement in
the event of any conflict between the two) and contains all of the covenants and
Agreements between the parties with respect to that subject matter. Each party
to this Agreement acknowledges that no representation, inducements, promises, or
Agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
Agreement, statement, or promise not contained in the Agreement shall be valid
or binding on either party except as contained in the Agreement to Provide
Consulting Services dated March __2012 referred to above.

Section 9.05. Any modification of this Agreement will be effective only if it is
in writing and signed by both parties to this Agreement.

Section 9.06. The failure of either party to insist on strict compliance with
any of the terms, covenants, or conditions of this Agreement by the other party
shall not be deemed a waiver of that term, covenant, or condition, nor shall any
waiver or relinquishment of that right or power at any one time or times be
deemed a waiver or relinquishment of that right or power for all or any other
times.

Section 9.07. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

Section 9.08. This Agreement shall be governed by and construed in accordance
with the laws of the State of California and any legal proceedings brought
hereunder shall be brought in the County of San Diego, State of California.

Executed on March 9, 2012, at Carlsbad, California.

 

International Stem Cell Corporation By:  

/s/ Dr. Andrey Semechkin            

Dr. Andrey Semechkin Co-Chairman and CEO 5950 Priestly Drive Carlsbad, CA 92008
CONSULTANT

      /s/ Kenneth C. Aldrich            

Kenneth C. Aldrich 157 Surfview Drive Pacific Palisades, CA 90272

 

                Initial each page

 

6